           Case 1:18-cv-01551-ESH Document 78 Filed 03/01/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                         )
    LUCAS CALIXTO, et al.,                               )
                                                         )
                             PLAINTIFFS,                 )
                                                         )     Case No. 1:18-cv-01551-ESH
    v.                                                   )
                                                         )
    UNITED STATES DEPARTMENT OF THE                      )
    ARMY, et al.,                                        )
                                                         )
                             DEFENDANTS.                 )
                                                         )


               PLAINTIFFS’ MOTION FOR LEAVE TO FILE A SUR-REPLY
                IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS


         Plaintiffs respectfully move this Court to grant Plaintiffs leave to file a sur-reply in further

opposition to Defendants’ Motion to Dismiss (Dkt. 68) and Reply (Dkt. 75).1

         This Court has discretion to grant leave to file a sur-reply, and such motions are routinely

granted “when a party is ‘unable to contest matters presented to the court for the first time’ in the

last scheduled pleading.” Ben-Kotel v. Howard Univ., 319 F.3d 532, 536 (D.C. Cir. 2003) (internal

citation omitted). In other words, “[i]f the movant raises arguments for the first time in his reply

to the nonmovant’s opposition, the court will either ignore those arguments in resolving the motion

or provide the non-movant an opportunity to respond to those arguments by granting leave to file

a sur-reply.” Davis v. Am. Soc’y of Civil Eng’rs, 290 F. Supp. 2d 116, 120 (D.D.C. 2003); see also

Aguirre v. SEC, 671 F. Supp. 2d 113, 117 n.2 (D.D.C. 2009) (Huvelle, J.).



1
    In accordance with Local Civil Rule 7(m), undersigned counsel for Plaintiffs sought
Defendants’ position with respect to this motion. Defendants’ counsel indicated that Defendants
are unable to take a position on the motion without first reviewing a draft of the proposed sur-
reply.


                                                    1
          Case 1:18-cv-01551-ESH Document 78 Filed 03/01/19 Page 2 of 4



        In their Reply, Defendants present several legal arguments and factual assertions that they

did not raise in their Motion to Dismiss. Thus, without a grant of leave to file a sur-reply, Plaintiffs

lack the means to identify these points for the Court and rebut them. Plaintiffs seek leave to

respond to three of these new assertions by Defendants.

        First, in connection with their previous contention that the Second Amended Class Action

Complaint (hereinafter, the “Complaint”) does not challenge a discrete and final agency action,

Defendants now argue that this is established by the number of times that the Complaint uses the

specific words “policy” or “practice.” See Reply at 7-8; 15-16. In their Motion to Dismiss,

Defendants did not argue or suggest in any manner that their “lack of waiver of sovereign

immunity” dismissal ground was in any way dependent on a formulaic pleading requirement or

the use of “magic words.” Had they done so, Plaintiffs would have cited to legal precedent refuting

this point. Plaintiffs should be afforded an opportunity to respond to this argument.

        Second, Defendants argue for the first time that Plaintiffs’ claims are not justiciable based

on a portion of the relief Plaintiffs are seeking. See Reply at 20-22. By contrast, the sole basis for

Defendants’ Motion to Dismiss was that “Plaintiffs’ theory of the case lacks one essential element

for this Court to exercise its Article III judicial power against the head of an Article II executive

branch department: a waiver by Congress of sovereign immunity.” MTD, Dkt. 68-1 at 5 (emphasis

added). In fact, in their Motion, Defendants explicitly “put[] aside the issue of remedies.” Id. at

5-6. Plaintiffs therefore seek leave to respond to this new argument and demonstrate that it is

contrary to the law in this Circuit.

        Finally, in an attempt to bolster their theory that the Complaint makes a “broad

programmatic challenge” that is not justiciable, an argument which they themselves represented

as a purely “facial” challenge to the allegations in the Complaint, Defendants’ Reply injects several




                                                   2
          Case 1:18-cv-01551-ESH Document 78 Filed 03/01/19 Page 3 of 4



new factual assertions that are outside of (and in several instances directly contrary to) the four

corners of the Complaint. For example:

               Defendants argue for the first time that AR 380-67 and DoDI 5200.02 – two

                regulations that are not mentioned anywhere in the Motion to Dismiss – do not

                apply to MAVNIs, see Reply at 10-12, 23, even though the Complaint alleges

                otherwise, as do military regulations and statements by the Army and DoD.

               Defendants argue for the first time that the existence of non-discharged MAVNIs

                establishes that there is no “discharge policy,” Reply at 17, even though the

                Complaint specifically and repeatedly alleges that the Army has engaged in a

                campaign to discharge – formally or effectively – “entry-level” MAVNI soldiers

                without affording them the requisite due process.

               Defendants argue for the first time that the claims here could be resolved by Army

                review boards, Reply at 22, again departing from the four corners of the Complaint

                and also ignoring the limited scope of review afforded to those boards.

As this District has recognized, “[a] surreply is most appropriate where the new matter introduced

is factual.” Aguirre, 671 F. Supp. 2d at 117 n.2 (quoting United States ex rel. Pogue v. Diabetes

Treatment Ctrs. of Am., Inc., 238 F. Supp. 2d 270, 277 (D.D.C. 2002)).

        WHEREFORE, Plaintiffs respectfully request that this Motion be granted.                  In the

alternative, if leave to file a sur-reply is not granted, Plaintiffs request that the Court disregard the

factual and legal arguments made for the first time in Defendants’ Reply.




                                                   3
        Case 1:18-cv-01551-ESH Document 78 Filed 03/01/19 Page 4 of 4



Dated: March 1, 2019               Respectfully submitted,

                                           /s/ Douglas W. Baruch
                                   Douglas W. Baruch (D.C. Bar No. 414354)
                                   Jennifer M. Wollenberg (D.C. Bar No. 494895)
                                   Kayla Stachniak Kaplan (D.C. Bar No. 996635)
                                   Neaha P. Raol (D.C. Bar No. 1005816)
                                   Katherine L. St. Romain (D.C. Bar No. 1035008)
                                   Fried, Frank, Harris, Shriver & Jacobson LLP
                                   801 17th Street, NW
                                   Washington, D.C. 20006
                                   Telephone: (202) 639-7000
                                   Facsimile: (202) 639-7003
                                   Email: douglas.baruch@friedfrank.com
                                   Email: jennifer.wollenberg@friedfrank.com

                                   Counsel for Plaintiffs




                                      4
        Case 1:18-cv-01551-ESH Document 78-1 Filed 03/01/19 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                      )
 LUCAS CALIXTO, et al.,                               )
                                                      )
                           PLAINTIFFS,                )
                                                      )     Case No. 1:18-cv-01551-ESH
 v.                                                   )
                                                      )
 UNITED STATES DEPARTMENT OF THE                      )
 ARMY, et al.,                                        )
                                                      )
                           DEFENDANTS.                )
                                                      )

                        PLAINTIFFS’ SUR-REPLY IN OPPOSITION
                         TO DEFENDANTS’ MOTION TO DISMISS

       Plaintiffs, by and through their undersigned counsel, respectfully submit this Sur-Reply in

opposition to Defendants’ Motion to Dismiss (Dkt. 68, “MTD”) and Reply (Dkt. 75, “Reply”).

This Sur-Reply is necessitated by Defendants’ raising new matters for the first time in their Reply,

as addressed below.

I.     Jurisdiction Does Not Depend Upon Any Formulaic Pleading of the Words “Policy”
       and “Practice,” and Plaintiffs’ Allegations Are Justiciable as Pled

       In their Reply, Defendants argue that the Second Amended Class Action Complaint (Dkt.

61, hereinafter “Complaint” or “SAC”) does not challenge a discrete and final agency action

simply because it does not – according to Defendants – use the precise words “policy” or “practice”

often enough. See Reply at 7-8, 15-16. But, no such pleading requirement exists. See ACE Am.

Ins. Co. v. Fed. Crop Ins. Corp., 732 F. App’x 5, 8 (D.C. Cir. 2018) (explaining that “we do not

require the invocation of ‘magic words’” in evaluating whether a claim is absent from a pleading

(citing Broderick v. Donaldson, 437 F.3d 1226, 1232 (D.C. Cir. 2006))); API v. Johnson, 541 F.

Supp. 2d 165, 175 (D.D.C. 2008) (“Rather than reject a substantial part of plaintiffs’ claims [that

the EPA violated the APA] for hypertechnical reasons, the Court concludes that plaintiffs’


                                                 1
        Case 1:18-cv-01551-ESH Document 78-1 Filed 03/01/19 Page 2 of 10



challenges to subsections [of an EPA rule] are not barred merely because plaintiffs’ declarants

failed to use the magic words [appearing in that rule of] ‘impoundment’ and ‘adjacent

wetland.’”). See also Fed. R. Civ. P. 8(e) (“Pleadings must be construed so as to do justice.”);

Wright & Miller, 5 Fed. Prac. & Proc. Civ. § 1286 (3d ed. 2018) (“A pleading will be judged by

the quality of its substance rather than according to its form or label and, if possible, it will be

construed to give effect to all its averments.”).

       The allegation that Defendants had a policy or practice (under whatever nomenclature) of

discharging MAVNIs without due process does not appear for the first and only time in the

Opposition, as Defendants in their Reply now argue. Instead, it is the theme of the entire

Complaint. Indeed, the Complaint alleges that hundreds of “entry-level” MAVNI soldiers have

been the subject of discharge actions by Defendants without being provided the process required

by military regulations and the Constitution. SAC ¶¶ 5-8, 47, 175-79. If that does not allege a

“practice,” it is difficult to imagine what would. As Defendants themselves recognize, “agency

action does not have to be in writing to be finally and judicially reviewable.” Reply at 14 (citing

R.I.L-R v. Johnson, 80 F. Supp. 3d 164, 184 (D.D.C. 2015); Bark v. U.S. Forest Serv., 37 F. Supp.

3d 41, 50-51 (D.D.C. 2014)). Moreover, the failure of an agency to follow its own policies or

regulations is reviewable agency action under the APA. See Am. Fed’n of Gov’t Emps. v. Fed.

Labor Relations Auth., 593 F. Supp. 1203, 1206 (D.D.C. 1984) (finding agency practice of failing

to decide stay requests under regulatory factors, thereby allowing temporary stays to remain in

effect by default, was a reviewable final agency action and violative of the APA).

       Furthermore, while not necessary as a pleading matter, there is a written policy discussed

in the Complaint that illustrates Defendants’ questioned policy/practice. The policy outlined in

the October 26 Memo – of reinstating soldiers and providing them some process – is not being




                                                    2
        Case 1:18-cv-01551-ESH Document 78-1 Filed 03/01/19 Page 3 of 10



applied to all “entry-level” MAVNIs who were denied process in relation to their discharge

actions. See SAC ¶¶ 21, 171. And, the October 26 Memo policy is inadequate. See SAC ¶¶ 22-

25, 171, 181 (concerning implementation of the policy for the first proposed sub-class)1; see also

Section III.A below (noting that the Army’s deliberate omission from the October 26 Memo of the

due process rights of AR 380-67 and DoDI 5200.02 is an unlawful challengeable policy/practice

articulated by the Complaint).

       Moreover, the Complaint does use the precise words Defendants now argue are missing to

refer to the Army’s summary discharge “practices” and “policy.”              See, e.g., SAC ¶ 158

(“Defendants are directing their summary discharge practices at MAVNIs in particular …”

(emphasis added)); SAC ¶ 184 (describing necessity of a class action to “address Defendants’

practices, actions, and inactions” (emphasis added)). As the Complaint makes clear, and as the

Court already has recognized, the crux of the allegations here are about “the Army’s policy with

respect to administrative separation procedures applicable to DEP and DTP members.” SAC ¶ 17

(quoting Dkt. 23 (emphasis added)). Thus, Defendant’s argument boils down to a contention that

the Complaint does not use these words frequently enough. As noted above, there is no “magic

word” requirement for pleading. And there certainly is no minimum frequency requirement.

       Nothing more is necessary to confirm this Court’s jurisdiction.2


1
    The Army’s issuance of inadequate notices pursuant to the October 26 Memo illustrates the
unlawfulness of that policy. See, e.g., Dkt. 70-1.
2
    In their Reply, Defendants try to claim that these “magic words” also are necessary for
Plaintiffs’ Constitutional claims. But the Norton case cited by Defendants, Reply at 19, nowhere
addressed Constitutional claims, much less the waiver of sovereign immunity for such claims.
Norton v. S. Utah Wilderness Alliance, 542 U.S. 55 (2004). And, as Trudeau explains, it is the
second sentence of § 702 that provides the waiver of sovereign immunity for Constitutional claims,
and this sentence nowhere uses the otherwise defined term “agency action.” Trudeau v. FTC, 456
F.3d 178, 187 (D.C. Cir. 2006) (“While the sentence does refer to a claim against an ‘agency’ and
hence waives immunity only when the defendant falls within that category, it does not use either
the term ‘final agency action’ or the term ‘agency action.’ Nor does the legislative history refer to


                                                 3
        Case 1:18-cv-01551-ESH Document 78-1 Filed 03/01/19 Page 4 of 10



II.     The Requested Relief Does Not Render the Claims Non-Justiciable

        Under a separate heading in their Reply, Defendants present an entirely new argument that

“Plaintiffs’ Request for Reinstatement for All Discharged MAVNI Recruits Is Not Justiciable.”

Reply at 20. In addition, Defendants now claim that “Plaintiffs further seek to have the Court

constrain Defendants from issuing uncharacterized discharges to MAVNI recruits, ... even though

every recruit who is discharged while in an entry-level status receives an uncharacterized

discharge.” Reply at 10; see also Reply at 3-4 (“Plaintiffs also seek to have this Court … chang[e]

how the Army characterizes discharges for entry level recruits.”). Beyond being irrelevant to the

question of sovereign immunity, which was the only basis for the Motion to Dismiss, both of

Defendants’ assertions about the relief Plaintiffs seek are wrong.3

        First, the reinstatement relief sought in the Complaint, SAC ¶¶ 193, 197, is appropriate and

does not strip this Court of jurisdiction. See 5 U.S.C. § 706(2) (“The reviewing court shall— hold

unlawful and set aside agency action …” (emphasis added)); Emory v. Sec’y of the Navy, 819 F.2d

291, 294 (D.C. Cir. 1987) (per curiam) (“The military has not been exempted from constitutional

provisions that protect the rights of individuals[;] [i]t is precisely the role of the courts to determine

whether those rights have been violated.” (citations omitted)); McKoy v. Spencer, 271 F. Supp. 3d

25, 36 (D.D.C. 2017) (holding that the court “has an obligation to, and is capable of, entertaining

Plaintiff’s First Amendment claim” stemming from her discharge from the Navy in alleged


either limitation. To the contrary, the House and Senate Reports’ repeated declarations that
Congress intended to waive immunity for ‘any’ and ‘all’ actions for equitable relief against an
agency make clear that no such limitations were intended.” (internal citations omitted)).
3
     Defendants’ statement that “every recruit who is discharged while in an entry-level status
receives an uncharacterized discharge” is contrary to language found in the October 26 Memo.
See Dkt. 50-1 at 2-3 (“[S]ervice will be described as uncharacterized if separation processing is
initiated while a Soldier is in an entry level status, except in the following circumstances: . . .”)
(emphasis added). It also is contrary to the regulations.



                                                    4
        Case 1:18-cv-01551-ESH Document 78-1 Filed 03/01/19 Page 5 of 10



retaliation); Larsen v. U.S. Navy, 346 F. Supp. 2d 122, 127-28 (D.D.C. 2004) (construing the

plaintiffs’ complaint as seeking the opportunity to compete for a commission without being subject

to illegal hiring practices and finding that “the court is well within its authority to adjudicate that”).

A district court in the Eastern District of Virginia recently explained why and when areas subject

to military discretion, such as personnel and service fitness matters, remain justiciable. Roe v.

Shanahan, No. 1:18-cv-1565 (LMB/IDD), 2019 U.S. Dist. LEXIS 25419, at *35-37 (E.D. Va. Feb.

15, 2019); see also Dkt. 77 at 2 (Plaintiffs’ notification of supplemental authority).

        Military regulations allow for revocation of a discharge under a number of scenarios,

including if the soldier did not receive the order, when the order was the result of fraud, mistake

of law, or obvious error, or when there is substantial new evidence to consider. See, e.g., AR 135-

178 at § 2-13b; AR 600-8-105 at § 2-21e. Indeed, here, the October 26 Memo admits that it would

be appropriate relief to reinstate a soldier when the discharge was without due process. See Dkt.

50-1 at 3 (“Former members of the DEP and the DTP … will be offered reinstatement in the

DEP/DTP for purposes of receiving the administrative due process described in this

memorandum.”). Setting aside the unlawful discharge action is an appropriate remedy.

        Second, nowhere does the Complaint request that the Court order Defendants to

characterize a discharge or to stop issuing “uncharacterized” discharges.4 Plaintiffs include an

“uncharacterized” or “entry level” discharge as part of the proposed class definition, SAC ¶ 170,



4
    The law and military regulations dictate that an “uncharacterized” discharge must be treated
as an “under honorable conditions” discharge. See, e.g., 10 U.S.C. § 12685 (“A member … is
entitled to a discharge under honorable conditions unless … the member is discharged under
conditions other than honorable under an approved sentence of a court-martial or under the
approved findings of a board of officers convened by an authority designated by the Secretary
concerned”); Department of Defense Instruction 1332.14 at Enclosure 3, 3c(1)(c) (“With respect
to administrative matters outside this instruction that require a characterization as honorable or
general, an entry-level separation will be treated as the required characterization.”).



                                                    5
        Case 1:18-cv-01551-ESH Document 78-1 Filed 03/01/19 Page 6 of 10



as a way to more specifically define the class because it is assumed that soldiers who receive a

characterized discharge, particularly one that is characterized as “other than honorable,” will have

received the extensive due process required by Army regulations in those circumstances, such as

a court martial proceeding or officer board review. It is the MAVNI soldiers who are subject to

receipt of “uncharacterized” discharges (those in “entry-level” who have yet to complete 180 days

of active duty service – i.e., DEP and DTP MAVNIs, as well as MAVNIs injured during or

otherwise unable to complete BCT and AIT) who have been shown to be the victims of

Defendants’ summary discharge policy/practice.

III.   Defendants Raise Other Irrelevant and/or Incorrect Factual Arguments

       Given that Defendants admit that their challenge to the Complaint is a “facial” one, see

MTD, Dkt. 68-1 at 10, the Court should ignore the extra-Complaint “facts” asserted by Defendants

in their Reply. Regardless, Plaintiffs are compelled to address the principal factual misstatements

made by Defendants.

       A.      AR 380-67 and DoDI 5200.02 Apply to MAVNIs and Defendants’ Assertion
               Otherwise Is an Admission of an Unlawful Discharge Policy/Practice

       Without support or citation, Defendants advance the new argument that military

regulations AR 380-67 and DoDI 5200.02 do not apply to MAVNIs. See Reply at 10-12, 23. But

the Complaint alleges that AR 380-67 and DoDI 5200.02 (and DoD Manual 5200.02, incorporated

by reference in DoDI 5200.02) apply, see SAC ¶¶ 142-44, 149-56, 191, 196, and this allegation

must be taken as true for purposes of the Motion to Dismiss. Indeed, Defendants, by their Reply

assertion that the due process protections of AR 380-67 and DoDI 5200.02 are not being applied

to MAVNIs at all and are not a part of the October 26 Memo policy, have admitted key allegations

in the Complaint.




                                                 6
        Case 1:18-cv-01551-ESH Document 78-1 Filed 03/01/19 Page 7 of 10



       In any event, Defendants are wrong to claim that MAVNIs are not subject to those military

regulations; both AR 380-67 and DoDI 5200.02 apply to MAVNIs, as shown by the military’s

own documents and statements. With respect to AR 380-67, the most recent Government report

filed in the related Nio class action reveals that the “reference” for discharge code JDK, a discharge

code often provided for MSSD discharges, is AR 380-67. See Nio Dkt. 235-1 at 2. Indeed, JDK

was the code included on the discharge order for Plaintiff PFC Calixto. See Dkt. 2-2.

       With respect to the DoD instructions and manual labeled 5200.02, the Adverse MSSR

Notices that MAVNIs have received pursuant to the October 26 Memo expressly refer to DoD

Manual 5200.02 in Reference b. See Dkt. 70-1. And the September 30, 2016 Memo is just one of

many DoD memos concerning MAVNIs that reference DoDI 5200.02. See Nio Dkt. 17-10 at 8 of

10. In addition, Stephanie Miller, the DoD Director of Accessions Policy with responsibility for

establishing policy guidance for the MAVNI program, testified under oath during the trial of a

separate case that all MAVNIs hold national security positions, which is the trigger for application

of DoDI 5200.02, as alleged in the Complaint at Paragraph 150. See Nov. 28, 2018 Trial

Testimony of Stephanie Miller 125:1-15, Tiwari v. Mattis, No. C17-00242-TSZ (W.D. Wash.) (Q.

You referred to a national security position. What is a national security position? A. A national

security position are all positions within the uniformed military services .… Q. And do individuals

who enlist in the military via the MAVNI program hold national security positions? A. They do.”).

       B.      The Existence of Currently-Serving MAVNIs Does Not Establish the Lack of
               a Summary Discharge Policy

       In their Reply, Defendants illogically argue that there cannot be a policy to summarily

discharge MAVNIs because some MAVNIs are not being subjected to discharge actions. Reply

at 17 (referencing MAVNIs with favorable MSSDs who have been naturalized).                   But the

Complaint does not allege that the Army has a policy to dismiss all MAVNI soldiers. Instead, the



                                                  7
       Case 1:18-cv-01551-ESH Document 78-1 Filed 03/01/19 Page 8 of 10



Complaint alleges that there is a policy/practice of summarily discharging MAVNIs whom the

Army decided should be discharged for some reason. Thus, this case concerns soldiers who are

subjected to unlawful discharge actions. The fact that other MAVNIs have not faced any discharge

actions is of no moment. Plaintiffs and putative class members are MAVNIs who the Army has

subjected or is subjecting to discharge actions without due process.

       Nothing in the Nio reporting or otherwise establishes that Plaintiffs or putative class

members here received the process they were due with respect to initiated discharge actions.

       C.      This Court Can Review the Summary Discharge Practice/Policy Regardless of
               Whether USARC Orders Have Been Provided to All Plaintiffs

       Defendants argue in the Reply that many Plaintiffs have not shown that they are fully

discharged because they have not received USARC discharge orders (as opposed to USAREC

discharge orders). Reply at 4-5. This has no relevance to the question of a waiver of sovereign

immunity because a “final” USARC discharge order is not necessary for the policy/practice of

summary discharges to be questioned and reviewed. See McNary v. Haitian Refugee Ctr., Inc.,

498 U.S. 479, 487-88, 493 (1991) (finding court had jurisdiction to hear a class action challenge

to unlawful practices and policies in how an INS interview process was conducted, such as the

lack of ability to challenge adverse evidence, even though the agency had not issued a final

decision); Jafarzadeh v. Duke, 270 F. Supp. 3d 296, 309-11 (D.D.C. 2017) (applying McNary to

an APA challenge). See also Dkt. 77 at 3-4.

       Moreover, the Complaint, which must be accepted on its face, alleges that Defendants have

engaged in discharge activity without providing the requisite process. See, e.g., SAC ¶¶ 14, 47.

MAVNIs who have not received USARC discharge orders still have been subjected to discharge

actions and are effectively discharged because that is how the Army, DFAS, and others are treating

them, as illustrated by the circumstances of Plaintiff SPC Izudike. See Opp., Dkt. 74 at 11.



                                                8
        Case 1:18-cv-01551-ESH Document 78-1 Filed 03/01/19 Page 9 of 10



       Finally, by focusing solely on identified MSSD discharges in their Reply, Defendants

ignore that, as alleged in the Complaint, there are over 450 proposed class members with “final”

discharge orders (even under Defendants’ limited USARC definition) who will not be offered

reinstatement pursuant to the October 26 Memo. See SAC ¶ 176.

       D.      Army Boards Cannot Resolve These Issues

       In a new line of attack in their Reply, Defendants argue that the “claims may be amenable

to individual resolution at the agency level, either at the Administrative Discharge Review Board

(‘ADRB’) and/or the Army Board for the Correction of Military Records (‘ABCMR’).” Reply at

22. But Defendants are wrong on the facts; neither of these boards has the ability to address the

issues before this Court.

       The ADRB itself publicly stresses that it cannot reverse a discharge and instead can only

adjust the characterization of that discharge. See Army Discharge Review Board, Overview,

available at http://arba.army.pentagon.mil/adrb-overview.html (“The ADRB is not authorized to

revoke a discharge, to reinstate a person who was separated from the Army, or to recall a person

to active duty.”). Similarly, the ambit of the ABCMR, like its sister board for the Air Force, “is

relatively limited … it cannot adjudicate a claim that … policies and regulations themselves are

unconstitutional or otherwise unlawful.” Roe, 2019 U.S. Dist. LEXIS 25419, at *29 (quoting

Navas v. Gonzalez Vales, 752 F.2d 765, 769-70 (1st Cir. 1985)) (emphasis in original).

       The existence of these boards does not support Defendants’ sovereign immunity argument

nor does it deprive this Court of jurisdiction to hear the challenge to Defendants’ policy/practice

of summarily discharging MAVNIs.

                                               ***

       For all the foregoing reasons and those in their Opposition, Plaintiffs request that

Defendants’ Motion to Dismiss be denied.


                                                9
      Case 1:18-cv-01551-ESH Document 78-1 Filed 03/01/19 Page 10 of 10



Dated: March 1, 2019               Respectfully submitted,

                                           /s/ Douglas W. Baruch
                                   Douglas W. Baruch (D.C. Bar No. 414354)
                                   Jennifer M. Wollenberg (D.C. Bar No. 494895)
                                   Kayla Stachniak Kaplan (D.C. Bar No. 996635)
                                   Neaha P. Raol (D.C. Bar No. 1005816)
                                   Katherine L. St. Romain (D.C. Bar No. 1035008)
                                   Fried, Frank, Harris, Shriver & Jacobson LLP
                                   801 17th Street, NW
                                   Washington, D.C. 20006
                                   Telephone: (202) 639-7000
                                   Facsimile: (202) 639-7003
                                   Email: douglas.baruch@friedfrank.com
                                   Email: jennifer.wollenberg@friedfrank.com

                                   Counsel for Plaintiffs




                                     10
         Case 1:18-cv-01551-ESH Document 78-2 Filed 03/01/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                   )
                                                   )
 LUCAS CALIXTO, et al.,                            )
                                                   )
                          PLAINTIFFS,              )     Case No. 1:18-cv-01551-ESH
                                                   )
 v.                                                )
                                                   )
 UNITED STATES DEPARTMENT OF THE                   )
 ARMY, et al.,                                     )
                                                   )
                          DEFENDANTS.              )
                                                   )
                                                   )
                                                   )
                                                   )


                 [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION
               FOR LEAVE TO FILE A SUR-REPLY IN FURTHER OPPOSITION
                       TO DEFENDANTS’ MOTION TO DISMISS

        THIS MATTER, having come before the Court on a motion for leave to file a sur-reply

by Plaintiffs; the Court having reviewed the arguments on the motion; and good cause appearing,

it is hereby

        ORDERED that Plaintiffs’ Motion for Leave to File a Sur-Reply, dated March 1, 2019, is

GRANTED.



 Dated: ____________                                     ______________________________
                                                         U.S.D.J. Ellen Segal Huvelle




                                              1
        Case 1:18-cv-01551-ESH Document 78-2 Filed 03/01/19 Page 2 of 2



  NAMES OF PERSONS TO BE SERVED WITH PROPOSED ORDER UPON ENTRY

       In accordance with LCvR 7(k), listed below are the names and addresses of the attorneys

and parties entitled to be notified of the proposed order’s entry:


Counsel for Defendants                                Counsel for Plaintiffs

Roberto C. Martens, Jr.                               Douglas W. Baruch
U.S. Attorney’s Office,                               Jennifer M. Wollenberg
Civil Division                                        Fried, Frank, Harris, Shriver & Jacobson LLP
555 4th Street, NW                                    801 17th Street, NW
Washington, D.C. 20530                                Washington, D.C. 20006
Telephone: (202) 252-2574                             Telephone: (202) 639-7000
Email: roberto.martens@usdoj.gov                      Facsimile: (202) 639-7003
                                                      Email: douglas.baruch@friedfrank.com
                                                      Email: jennifer.wollenberg@friedfrank.com




                                                  2
